493 So. 2d 1121 (1986)
Edward M. CAPUTO, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and the School Board of Monroe County, Florida, Appellees.
No. 85-2783.
District Court of Appeal of Florida, Third District.
September 16, 1986.
Edward M. Caputo, in pro. per.
Muller, Mintz, Kornreich, Caldwell, Casey, Crosland & Bramnick, Miami, Elizabeth S. Schwartz and John D. Maher, Tallahassee, for appellees.
Before BARKDULL, HUBBART and NESBITT, JJ.
PER CURIAM.
By this appeal a discharged principal of a public school seeks review of an order denying him unemployment benefits. He was dismissed for misconduct in that he failed to obey a directive from the superintendent to cease and desist certain religious activities. This he refused to do. We find no merit in his appeal and affirm the denial of unemployment compensation. Hines v. Department of Labor and Employment Security, 455 So. 2d 1104 (Fla. 3d DCA 1984); Lundy's Market, Inc. v. Florida Department of Commerce, Division of Employment Security, 373 So. 2d 433 (Fla. 3d DCA 1979); Fort Myers Pump and Supply, Inc. v. Florida Department of Labor and Employment Security, Division of Employment Security, 373 So. 2d 429 (Fla.2d DCA 1979); Citrus Central v. Detwiler, 368 So. 2d 81 (Fla. 4th DCA 1979); Varig Brazilian Airlines v. Florida Department of Commerce, Division of Employment *1122 Security, 354 So. 2d 921 (Fla. 3d DCA 1978).
Affirmed.